DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 9,155,465. This is a statutory double patenting rejection.
Regarding claims 1-20, claims 1-20 have a 1:1 correspondence and are word for word identical to claims 1-20 of US Patent No. 9,155,465.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 15, and 20 contain a list of limitations written as “a. b. c.” and so on. A claim may only have a single period. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” See MPEP section 608.01(m).
 Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 statutory double patenting as set forth in this Office action above.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of beamlets into a reference arm and a sample arm;…projects the sample arm onto multiple locations…a plurality of reflected reference beamlets…a plurality of interferograms from each of the plurality of sample beamlets with each of the plurality of reference beamlets…an optical image mapper configured to spatially separate the beamlets;…disperse each of the interferograms into its respective spectral components and project the spectral components…in parallel…provide in parallel photon quantification” in combination with the remaining limitations of the claim.
Regarding claim 15, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of low coherence beamlets…the plurality of beamlets into a reference arm…and a sample arm directed to multiple locations of an eye…recombining beamlets…generating a plurality of interferograms…converting the plurality of beamlets to a linear array of beamlets…dispersing each…into its spectral components…performing in parallel photon quantification” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Witte, Stefan, et al. "Single-shot two-dimensional full-range optical coherence tomography achieved by dispersion control." Optics express 17.14 (2009): 11335-11349 is the closest prior art. Witte teaches project a line of light onto the surface of the sample. Overlapping the light with a reference arm which also contains a line of light and producing a plurality of interferograms and spectrally separating those interferograms. However, Witte teaches a single light of light while the claims require a plurality of beamlets at a plurality of locations wherein the single line of light would be a single beam over a plurality of locations and therefore does not read on the claims.
Additional references have been considered and are cited on the notice of references cited. However, the reference fail to the teach the above limitation or do not qualify as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877